UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 27, 2011 (Date of earliest event reported): June 21, 2011 Commission File No. 0-10587 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 23-2195389 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) One Penn Square P.O. Box 4887 Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:717-291-2411 Former name or former address, if changed since last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01- Other Events On June 21, 2011, Fulton Financial Corporation (Nasdaq: FULT) announced that it will pay a quarterly cash dividend of five cents per share on its common stock on July 15, 2011 to shareholders of record as of July 5, 2011. This five-cent per share amount is a one cent per share increase over the four cents per share paid in April 2011. On June 21, 2011, Fulton Financial Corporation released the press release, attached hereto at Exhibit 99.1, which is incorporated herein by reference. It is being furnished to the SEC and shall not be deemed to be "filed" for any purpose. Item 9.01 - Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated June 21, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 27, 2011 FULTON FINANCIAL CORPORATION By: /s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer
